Citation Nr: 0718102	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-22 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for prisoner of war (POW) status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The veteran had active service from December 1941 to April 
1942 and from April 1945 to February 1946. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, the 
Republic of the Philippines (RO), which held that new and 
material evidence had not been submitted to reopen the claim.


FINDINGS OF FACT

1.  The United States military has certified that the veteran 
has no recognized POW status.

2.  Evidence received since the December 2002 RO decision 
denying POW status does not include military recognition of 
any claimed POW period, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim for POW status may not be reopened. 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a September 2004 letter.  Notice of the 
specific evidence needed to reopen claims, as is now required 
by Kent v. Nicholson, 19 Vet. App. 473 (2006), was provided 
by the September 2004 letter.  The veteran was informed that 
he could submit additional documents to support his claim of 
POW status, to include Philippine Red Cross records, a 
Guarantor's receipt for a released POW, a Japanese Parole 
Certificate for a released POW or War Claims Commission 
records.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v.  Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the September 2004 letter.  As such, the veteran was aware 
and effectively notified of information and evidence needed 
to substantiate and complete his claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi,  
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in September 2004 prior to 
the adjudication of the claim in March 2005. 

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice  
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the  
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet.  
App. at 121.  In this case, this principle has been fulfilled 
by the September 2004 letter.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

Based on the foregoing, VA satisfied its duties to the 
veteran. 

Analysis

The veteran is seeking POW status for purposes of eligibility 
for certain veterans' benefits.  Status as a former POW 
allows for service connection to be presumed for certain 
diseases, including beriberi, dysentery and heart disease, 
for which the veteran has previously claimed service 
connection.  38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. § 
3.309(c) (2006).

For VA benefits purposes, a prisoner of war is a person who, 
while serving in the active military, naval or air service, 
was forcibly detained or interned in the line of duty by an 
enemy or foreign government, the agents of either, or a 
hostile force.   The VA shall accept the findings of the 
appropriate service department that a person was a POW during 
a period of war unless a reasonable basis exists for 
questioning it.  38 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. 
§ 3.1(y) (2006).

For entitlement to compensation, VA may accept evidence of 
service submitted by a claimant, such as a DD 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2006).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department. 38 C.F.R. § 3.203 (2006).

Generally, a service department determination as to an 
individual's military service shall be binding upon VA unless 
a reasonable basis exists for questioning it.  Manibog v. 
Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 2 Vet. App. 
530 (1992).

The veteran has reported that he was a POW from April to July 
1942.  He states that three days before the surrender at 
Bataan, he wounded his right foot and when the Japanese 
forces arrived, he was hospitalized.  After a week, he was 
transferred to another camp for about 45 days and then 
finally transferred to Muntinlupa Bilibad Prison until his 
release on July 6, 2002.

For purposes of eligibility for veteran's benefits, service 
in the Philippine Scouts and in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerilla service, may constitute 
recognized service in the Armed Forces of the United States.  
38 C.F.R. §§ 3.40, 3.41 (2006).   However, such service must 
be certified as qualifying by the appropriate military 
authority.  38 C.F.R. § 3.203.

In a form that the RO received in November 1964, the United 
States military provided information about the veteran's 
claimed and recognized service. The military indicated that 
the veteran's guerilla service from April to July 1942 was 
not supported, and that the veteran had no recognized 
guerilla service.  As verified by the service department, the 
veteran was on "beleaguered" status from December 10, 1941, 
to April 8, 1942; had "missing" status from April 9, 1942, 
to April 9, 1942; "no casualty" status from April 10, 1942, 
to April 1, 1945.  His status under the Missing Persons Act 
(MPA) was terminated on April 1, 1945, and thereafter he had 
regular duty with the Philippine Army from April 2, 1945, to 
February 24, 1946.  

The veteran's claim for POW status was originally denied by a 
December 1982 rating decision.  Since the December 1982 
rating decision, the veteran has repeatedly attempted to 
reopen his claim for POW status.  The last unappealed RO 
decision was in December 2002.  

The December 2002 RO decision is final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105 (West 
2002).  In order to reopen this claim, the appellant must 
present or secure new and material evidence with respect to 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims. The revised regulation applies to any claim to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (August 29, 2001).  As this application to reopen was 
received after that date (it was received in 2004), the 
revised regulation is applicable.

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is redefined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.

The evidence that was associated with the veteran's claims 
file in December 2002 included military records, and various 
statements from the veteran, including June 2001 personal 
hearing testimony.  The RO denied the veteran's claims for 
benefits as a former POW, finding that there was no 
contemporaneously or officially recorded documentation of the 
imprisonment that the veteran reported.
  
The veteran's most recent request to reopen his claim for POW 
status was received in August 2004.  In support of his claim, 
he submitted a 1967 sworn affidavit by A. C. Jimenez, who 
stated that the veteran was held at the Bilibid Concentration 
Camp for POWs and that the veteran served honorably and 
continuously from the time of his induction to his discharge 
in January 1945.  The veteran also submitted a 1967 sworn 
affidavit from himself, stating that he was held as a POW in 
Bilibid, Manila and released in July 1942.     

By a March 2005 decision, the RO determined that the sworn 
affidavits submitted by the veteran and A. C. Jimenez were 
not sufficient to reopen the veteran's claim for POW status.  
The evidence did not include a finding from the service 
department showing that the veteran's service included 
incarceration as a POW.  

In the present case, the service department found that the 
veteran's service did not include time as a POW.  In light of 
this fact, none of the additional evidence submitted since 
the December 2002 RO decision is relevant to a claim for POW 
status.  Because the U.S. service department's determination 
regarding the veteran's service is binding on VA, and the 
additional evidence received since the December 2002 decision 
does not alter this fact, the Board must conclude that the 
veteran's service did not include POW incarceration.  New and 
material evidence not having been received, the application 
to reopen the claim for POW status must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The appeal seeking to reopen a claim for POW status is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


